Citation Nr: 0712849	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-01 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for post-traumatic 
stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in January 2005, the 
veteran indicated that he wanted to have a Board hearing in 
Washington, D.C. (central office hearing).  A Board hearing 
was scheduled for February 3, 2006; however, the veteran was 
unable to appear for the hearing.  In February 2006, on 
behalf of the veteran, the representative requested that the 
veteran be rescheduled for a videoconference hearing to be 
held at the RO.  In May 2006, the Board informed the veteran 
that he had shown good cause for his failure to appear and 
granted his motion for a new hearing.  There is no indication 
in the record that the Board hearing has been rescheduled.  
Accordingly, this case must be remanded to afford the veteran 
the requested videoconference hearing.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).  

In view of the above, this case is REMANDED for the following 
action:

Schedule the veteran for a Board 
videoconference hearing at the RO in 
Waco, Texas.  The veteran and his 
representative should be notified of the 
date and time of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



